Citation Nr: 0124473
Decision Date: 10/10/01	Archive Date: 12/03/01

DOCKET NO. 97-10 658               DATE OCT 10, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Entitlement to dependency and indemnity compensation pursuant to 38
U.S.C.A. 1151.

REPRESENTATION 

Appellant represented by: Missouri Veterans Commission

WITNESSES AT HEARINGS ON APPEAL 

Appellant and B.K.S.

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran, who died in September 1996, had active service from
December 1943 to November 1945. The appellant is the veteran's
widow.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Louis, Missouri. In December 1998, the
Board denied the claim of entitlement to service connection for the
cause of the veteran's death on a direct basis. This issue is not
before the Board at this time. The Board noted in December 1998,
however, that the appellant was also raising the claim of
entitlement to service connection for the cause of the veteran's
death under the provisions of 38 U.S.C.A. 1151 (West 1991). The
appellant has since appealed this issue to the Board.

At a hearing held before the undersigned in July 2001, the
appellant indicated that she wished to reopen the previously denied
claim of service entitlement for the cause of the veteran's death.
Pursuant to 38 U.S.C.A. 5108 (West 1991), the VA will reopen a
previously and finally disallowed claim only when "new and
material" evidence is presented or secured with respect to that
claim. See 38 U.S.C.A. 7105(c) (West 1991) and Hodge v. West, 155
F.3d 1356, 1363 (Fed. Cir. 1998). 38 C.F.R. 3.156(a) (2001)
provides as follows:

New and material evidence means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative

2 -

nor redundant, and which by itself or in connection with evidence
previously assembled is so significant that it must be considered
in order to fairly decide the merits of the claim.

In order to reopen the claim of entitlement to service connection
for the cause of the veteran's death, the appellant must provide
new and material since the Board denied this claim in December
1998. This issue is not before the Board at this time. However, it
is referred to the RO for initial consideration.

FINDINGS OF FACT

1. VA has fulfilled the duty to assist the appellant in the
development of all facts pertinent to her claim under both the new
and old criteria for the evaluation of claims. In addition, all
available, relevant evidence necessary for an equitable disposition
of the appeal has been obtained by the RO.

2. The preponderance of the evidence is against the contention that
VA care during the veteran's terminal period of VA hospitalization
or at any other time caused or substantially contributed to his
death.

CONCLUSION OF LAW

The criteria for the award of dependency and indemnity compensation
for the cause of the veteran's death as if it were service
connected have not been met. 38 U.S.C.A. 1151 (West 1991); 38
C.F.R. 3.102, 3.358 (2001).

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant in this case is the surviving spouse of the veteran.
The record shows that the veteran served on active duty from
December 1943 to November 1945. He died in September 1996. The
veteran's death certificate shows that the immediate cause of his
death was myocardial infarction due to or as a consequence of
stroke. At the time of his death, the veteran was service-connected
for the residuals of a gunshot wound to the chest and pleural
cavity with adhesions of the diaphragm and tachycardia, evaluated
as 40 percent disabling; residuals of a gunshot wound penetrating
Muscle Group II on the right side with rib removal, evaluated as 30
percent disabling; and for residuals of a gunshot wound to Muscle
Group XVII on the left side with retained shell fragment, evaluated
as 20 percent disabling. His combined service-connected disability
rating was 70 percent. He had been granted a total rating based on
individual unemployment due to service-connected disabilities,
effective from May 1994.

VA treatment records beginning in 1991 show the veteran was noted
to have hypertension that was controlled. On VA examination in June
1994, testing showed essentially normal pulmonary function. There
was some minimal decrease in diffusion capacity that might reflect
a lobectomy and some slowing of airflow and the mid flows with
increasing residual volume that might be the remote effects of
earlier cigarette smoking.

VA hospitalization records reflect that the veteran was
hospitalized in mid September 1996 for treatment of left lower lobe
pneumonia. The records show that he gradually improved and was
preparing for transfer. However, his condition worsened. The
assessment was that the veteran had had an acute inferior
myocardial infarction and he was transferred to the coronary care
unit. A chest x-

-4-

ray revealed infiltrates in the bilateral lower lobes consistent
with pneumonia. He was also believed to have had a right-sided
cerebrovascular accident. His condition continued to deteriorate
and he died in late September.

The veteran's death certificate shows that he died in September
1996. The immediate cause of his death was listed as myocardial
infarction due to or as a consequence of stroke. No other
conditions were listed as significant conditions contributing to
death.

At a hearing held in April 1997, it was asserted that while the
veteran's death certificate listed the causes of his death as
myocardial infarction and stroke, these conditions were brought on
by the pneumonia and that his service-connected residuals of
gunshot wounds to the chest area involving his lungs were
contributing factors in causing the severity of the pneumonia. The
appellant testified that the veteran had been having problems with
his lung condition that prevented him from doing very much and
which caused coughing spells, shortness of breath, and congestion.
She testified that the veteran was hospitalized for what turned out
to be pneumonia and, while he initially got somewhat better, he
ultimately died while hospitalized. It was asserted that she asked
a VA physician if he did not think pneumonia was something that had
eventually killed the veteran. This physician stated that it
"could" have been.

The appellant noted that she believed that her husband still had
pneumonia at the time of his death because she could hear his cough
and rattle. It was also noted that there had been a problem with
not being able to get the veteran's blood pressure down and she
supposed this might be due to his lungs. She could not recall the
veteran having problems with, or complaining about, his irregular
heartbeat. A Mr. "B. K. S." testified that the whole time the
veteran was hospitalized his heart rate and blood pressure were
high. He also testified that a VA physician had been asked about
the effect of the veteran's pneumonia on his death and had told
them that it

- 5 -

was not up to him to put pneumonia on the death certificate, but he
pretty much thought it might have contributed to the veteran's
death.

At a hearing held before the undersigned in July 2001, the
appellant testified that she believed the veteran's death was
caused by his treatment at the VA Medical Center (VAMC). She
indicated that the veteran went to the VAMC every two weeks. It
appears to be contended that the VAMC did not adequately treat the
veteran's pneumonia, though this is not clear. The appellant
reiterated her contention that the veteran's death was due to his
service connected disabilities. However, as noted above, this issue
is not before the Board at this time.

Analysis

In pertinent part, 38 U.S.C.A. 1151 (West 1991) provided that where
any veteran shall have suffered an injury, or an aggravation of an
injury, as the result of hospitalization, medical or surgical
treatment, not the result of such veteran's own willful misconduct,
and such injury or aggravation results in additional disability or
in death, disability compensation shall be awarded in the same
manner as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 as
encompassing only additional disability resulting from VA
negligence or from accidents during treatment was unduly narrow.
The Supreme Court found that the statutory language of 38 U.S.C.A.
1151 simply required a causal connection between VA hospitalization
and additional disability, and that there need be no identification
of "fault" on the part of VA. The Supreme Court further found that
the then implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was
not consistent with the plain language of 38 U.S.C.A. 1151 with
respect the regulation's inclusion of a fault or accident
requirement.

- 6 -

The Supreme Court further held that not every "additional
disability" was compensable. The validity of the remainder of 38
C.F.R. 3.358 was not questioned. See Gardner, 115 S.Ct. 552, 556
n.3 (1994): "We do not, of course, intend to cast any doubt on the
regulations insofar as they exclude coverage for incidents of a
disease's or injury's natural progression, occurring after the date
of treatment .... VA's action is not the cause of the disability in
those situations."

Thereafter, the Secretary of Veterans Affairs sought an opinion
from the Attorney General of the United States as to the full
extent to which 1151 benefits were authorized under the Supreme
Court's decision. The requested opinion was received from the
Department of Justice's Office of Legal Counsel on January 20,
1995. In essence, the Department of Justice opined that "our
conclusion is that the [Supreme] Court intended to recognize only
a narrow exclusion [to the "no fault" rule], confined to injuries
that are the necessary, or at most, close to certain results of
medical treatment."

On March 16, 1995, amended VA regulations were published to conform
with the Supreme Court's decision. Section (c)(3) of 38 C.F.R.
3.358 was amended to remove the "fault" requirement which was
struck down by the Supreme Court. 38 C.F.R. 3.358(c)(1) provided
that "[i]t will be necessary to show that the additional disability
is actually the result of such disease or injury or an aggravation
of an existing disease or injury and not merely coincidental
therewith." Further, 38 C.F.R. 3.358(b)(2) provided that
compensation will not be payable for the continuance or natural
progress of disease or injuries. 38 C.F.R. 3.358(c)(3) provided
that "[c]ompensation is not payable for the necessary consequences
of medical or surgical treatment or examination properly
administered with the express or implied consent of the veteran,
or, in appropriate cases, the veteran's representative. 'Necessary
consequences' are those which are certain to result

- 7 -

from, or were intended to result from, the examination or medical
or surgical treatment administered."

Under 38 C.F.R. 3.358(c)(3), compensation was precluded where
disability (1) is not causally related to VA hospitalization or
medical or surgical treatment, or (2) is merely coincidental with
the VA hospitalization or medical or surgical treatment, or (3) is
the continuance or natural progress of diseases or injuries for
which VA hospitalization or medical or surgical treatment was
authorized, or (4) is the certain or near certain result of the VA
hospitalization or medical or surgical treatment. Where a causal
connection exists, there is no willful misconduct, and the
additional disability does not fall into one of the above-listed
exceptions, the additional disability will be compensated as if
service connected.

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by
Congress. See section 422(a) of PL 104-204. The purpose of the
amendment is, in effect, to overrule the Supreme Court's decision
in Gardner, which held that no showing of negligence is necessary
for recovery under section 1151. In pertinent part, 1151 is amended
as follows:

Compensation under this chapter and dependency and indemnity
compensation under chapter 13 of this title shall be awarded for a
qualifying additional disability or a qualifying death of a veteran
in the same manner as if such additional disability or death were
service- connected. For purposes of this section, a disability or
death is a qualifying additional disability or qualifying death if
the disability or death was not the result of the veteran's willful
misconduct and the disability or death was caused by hospital care,
medical or surgical treatment, or examination furnished the veteran
under

- 8 -

any law administered by the Secretary, either by a Department
employee or in a Department facility as defined in section
1701(3)(A) of this title, and the proximate cause of the disability
or death was:

(A) carelessness, negligence, lack of proper skill, error in
judgment, or similar instance of fault on the part of the
Department in furnishing the hospital care, medical or surgical
treatment, or examination; or

(B) an event not reasonably foreseeable.

In August 1998, 38 C.F.R. 3.358 and 3.380 were amended in light of
the congressional action noted above. The new sections, 38 C.F.R.
3.361, 23.363 (2001), were effective from October 1, 1997.

The Board notes that where a law or regulation changes after a
claim has been filed or reopened, but before the administrative or
judicial appeal process has been concluded, the version most
favorable to an appellant applies unless Congress provided
otherwise or permitted the Secretary to do otherwise and the
Secretary does so. Karnas v. Derwinski, 1 Vet. App. 308 (1991). As
a result, the 38 U.S.C.A. 1151 claim must be evaluated under both
the old and new provisions of 38 U.S.C.A. 1151 to determine which
version is most favorable to her. In this case, it is clear that
the old provision of 38 U.S.C.A. 1151 (before congressional action)
is clearly the most favorable to the appellant.

In evaluating this case as a whole, the Board must note that
recently enacted legislation, the Veterans Claims Assistance Act of
2000 (the "VCAA"), 38 U.S.C.A. 5100, 5102, 5103, 5103A and 5107
(West Supp. 2001), 66 Fed. Reg., No. 168, 45620-45632 (Aug. 29,
2001), contains extensive provisions

- 9 -

modifying the adjudication of all pending claims. Karnas v.
Derwinski, 1 Vet. App. 308 (1991). The new law revises the former
5107(a) of title 38 United States Code to eliminate the requirement
that a claimant come forward first with evidence to well ground a
claim before the Secretary is obligated to assist the claimant in
the developing the facts pertinent to the claim. The other salient
features of the new statutory provisions impose the following
obligations on the Secretary (where are codified in title 38 United
States Code is noted in parentheses):

(1) The Secretary must provide application forms and notify the
claimant and the representative, if any, if his application is
incomplete, of the information necessary to complete the
application (38 U.S.C.A. 5102);

(2) The Secretary must provide the claimant and the claimant's
representative, if any, with notice of required information and
evidence not previously provided that is necessary to substantiate
the claim (38 U.S.C.A. 5103(a));

(3) The Secretary must indicate which part of the information and
evidence, if any, is to be provided by the claimant and which
portion, if any, the Secretary will attempt to obtain on behalf of
the claimant (38 U.S.C.A. 5103(a));

(4) The Secretary must make reasonable efforts to assist the
claimant in obtaining evidence necessary to substantiate the claim
for the benefit sought, unless no reasonable possibility exists
that such assistance would aid in substantiating the claim (38
U.S.C.A. 5103A(a));

(5) The Secretary must make every reasonable effort to obtain
relevant records (including private records) that the claimant
adequately identifies to the Secretary and authorizes the Secretary
to obtain (38 U.S.C.A. 5103A(b)(1));

- 10 -

(6) If, after making reasonable efforts to obtain relevant records,
the Secretary is unable to obtain the relevant records sought, the
Secretary shall notify the claimant that the Secretary is unable to
obtain records, and such notification shall:

(a) identify the records the VA is unable to obtain; (b) briefly
explain the efforts that the VA made to obtain those records; and
(c) describe any further action to be taken by the Secretary with
respect to the claim (38 U.S.C.A. 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a
Federal department or agency under this subsection or subsection
(c) [38 U.S.C.A. 5103A(c)], the efforts to obtain those records
shall continue until the records are obtained unless it is
reasonably certain that such records do not exist or that further
efforts to obtain those records would be futile (38 U.S.C.A.
5103A(b)(3));

(8) In the case of a claim for disability compensation, the
assistance provided by the Secretary under subsection (b) [38
U.S.C.A. 5103A(b)] shall include obtaining the following records if
relevant to the claim:

(a) The claimant's service medical records and, if the claimant has
furnished the Secretary information sufficient to locate such
records, other relevant records pertaining to the claimant's active
military, naval, or air service that are held or maintained by a
governmental entity (38 U.S.C.A. 5103A(c)(1));

(b) Records of relevant medical treatment or examination of the
claimant at Department health-care facilities or at the expense of
the Department, if the claimant furnishes information sufficient to
locate those records (38 U.S.C.A. 5103A(c)(2));

(c) Any other relevant records held by any Federal department or
agency that the claimant adequately identifies and authorizes the
Secretary to obtain (38 U.S.C.A. 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the
assistance provided by the Secretary under subsection (a) [38
U.S.C.A. 5103A(a)] shall include providing a medical examination or
obtaining a medical opinion when such an examination or opinion is
necessary to make a decision on the claim (38 U.S.C.A.
5103A(d)(1)):

(a) The Secretary shall treat an examination or opinion as being
necessary to make a decision on a claim for purposes of paragraph
(1) [38 U.S.C.A. 5103A(d)(1)] if the evidence of record before the
Secretary, taking into consideration all information and lay or
medical evidence (including statements of the claimant):

(i) contains competent evidence that the claimant has a current
disability, or persistent or recurrent symptoms of disability; and
(ii) indicates that the disability or symptoms may be associated
with the claimant's active military, naval, or air service; but
(iii) does not contain sufficient medical evidence for the
Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. 5103A] shall be construed
as precluding the Secretary from providing such other assistance
under subsection (a) [38 U.S.C.A. 5103A(a)] to a claimant in
substantiating a claim as the Secretary considers appropriate (38
U.S.C.A. 5103A(g));

(11) Except as otherwise provided by law, a claimant has the
responsibility to present and support a claim for benefits under
laws administered by the Secretary (38 U.S.C.A. 5107).

- 12 -

VA has further published final regulations implementing the VCAA.
66 Fed Reg. 45620 (August 29, 2001). As VA noted, with exceptions
concerning claims to reopen following prior final denials not
pertinent to this matter, "the provisions of this rule merely
implement the VCAA and do not provide any rights other than those
provided in the VCAA." Thus, the clear intent of the rule making
was merely to implement the statutory provisions, not to create any
additional substantive rights. Accordingly, it follows that if the
requirements of the VCAA are satisfied, so are the requirements of
the VCAA regulations.

Under the VCAA and VA regulations, the Board has considered the
issue of whether it must obtain a medical opinion that will either
support (or refute) the appellant's contention regarding this 1151
claim. It deciding this issue, the Board has reviewed the
appellant's testimony, her statements, and the medical evidence of
record. In this regard, the Board must find that the question of
whether or not to obtain of VA medical opinion in any claim must be
based on a review of the facts and evidence presented. In this
case, the Board has reviewed the extensive medical evidence of
record and finds that a VA medical opinion is not warranted..
Simply stated, the Board finds nothing in. the record to raise a
reasonable possibility that a VA medical opinion, if obtained,
would substantiate the appellant's contention.

The current medical evidence, which includes all of the veteran
medical records from his final hospitalization in September 1996,
fails to indicate any basis to believe that there is a causal
relationship between VA care and the veteran's death. While the
Board has no doubt that the appellant is convinced of the validity
of her claim, she lack the medical expertise to raise a question as
to whether there is any causal relationship between VA care and the
veteran's death. Even looking carefully about the lay observations
she is capable of making, fails to disclose anything that the Board
can find would raise a reasonable possibility that her claim could
be substantiated. While there is lay testimony that a medical
provider stated

- 13 -

pneumonia could have played a role in death, there is no allegation
that any medical provider indicated that there was a causal
relationship between VA treatment and death. On the facts of this
particular case, a request for a medical opinion would be purely an
exercise amounting to a fishing expedition in hopes that something
might turn up. Even under the VCAA, the duty to assist has not been
defined as an absolute duty to obtain a medical opinion in each and
every case. There must still be something in the record that raises
some reasonable possibility that the claim will be substantiated.
In this case, no such reasonable possibility is demonstrated.

In this case, the Board specifically finds that the VA has met or
exceeded the obligations of both the new and old criteria regarding
the duty to assist regarding this issue. The RO has obtained all
pertinent records regarding this issue and the appellant has been
effectively notified of the evidence required to substantiate her
claim. There is no indication of existing evidence that could
substantiate the claim that the RO has not obtained. The appellant
has been fully advised of the status of the efforts to develop the
record as- well as the nature of the evidence needed to
substantiate this claim in multiple communications from the RO. She
and her representative further plainly show through their
statements and submissions of evidence that they understand the
nature of the evidence needed to substantiate this claim. As the RO
has completely developed the record, the requirement that the RO
explain the respective responsibility of VA and the veteran to
provide evidence is moot. Accordingly, the Board finds that a
remand would serve no useful purpose. See Soyini v. Derwinski, 1
Vet. App. 540, 546 (1991) (strict adherence to requirements in the
law does not dictate an unquestioning, blind adherence in the face
of overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burden on VA with
no benefit flowing to the veteran are to be avoided.)

14 -

In this case, the Board must find that the preponderance of the
evidence fails to support the appellant's contention. The medical
evidence of records indicates treatment for numerus nonservice
connected disabilities. Within these records, there is no
indication that the medical condition was caused or worsened by
either VA treatment or a failure to treat any condition, including
the veteran's left lower lobe pneumonia (the fact that the medical
records are so complete and clear also provides an additional basis
to not remand this case to the RO for a medical opinion). There is
simply no evidence to support the appellant's theory that any
disability leading to the veteran's death was caused by the VAMC
(or a failure to treat any of his conditions) and extensive medical
evidence indicting far-reaching treatment of the veteran's
condition by the VAMC. The medical evidence of record does not
support the appellant's condition.

With regard to the appellant's own theory regarding the cause of
the veteran's death, the U.S. Court of Appeals for Veterans Claims
(Court) has made clear that a lay party is not competent to provide
probative evidence as to matters requiring expertise derived from
specialized medical knowledge, skill, expertise, training, or
education. Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).
Consequently, the appellant's lay medical assertions as to the
level of medical care provided by the VAMC is neither competent nor
probative of the issues in question. While the appellant is
competent to testify regarding the events that are alleged to have
occurred, she is not competent to diagnose the etiology of the
veteran's death.

The Board finds that the medical evidence regarding treatment of
the veteran does not support the contention that his death was in
any way caused by this treatment. The Board finds that this
evidence has far more probative value than the appellant's
contentions. Accordingly, the claim must be denied.

- 15 -

ORDER

The claim for dependency and indemnity compensation pursuant to 38
U.S.C.A. 1151 is denied.

Richard B. Frank 
Member, Board of Veterans' Appeals

- 16 -



